Citation Nr: 0304965	
Decision Date: 03/17/03    Archive Date: 03/24/03	

DOCKET NO.  99-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the left ankle. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
(traumatic) arthritis of the feet. 

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, the appellant's father, and J. Connolly, 
D.P.M.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 8, 1979, to 
November 2, 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  

In decisions of October and November 1986, and in December 
1993, the RO denied entitlement to service connection for 
traumatic arthritis of the left ankle.  In the December 1993 
decision, the RO additionally denied entitlement to service 
connection for (traumatic) arthritis of the veteran's feet.  

In a decision of December 1997, the Board continued the RO's 
denial of service connection for traumatic arthritis of the 
veteran's left ankle, finding that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
previously-denied claim.  

In a decision of October 1999, the Board found that new and 
material evidence had in fact been submitted sufficient to 
reopen the veteran's previously-denied claim of service 
connection for peripheral neuropathy.  In so doing, the Board 
remanded the veteran's case to the RO for further 
development.  The issue of entitlement to service connection 
for peripheral neuropathy is currently before the Board for a 
de novo review on the merits.  

This case was last before the Board in August 2001, at which 
time it was remanded for additional development.  The case is 
now, once more, before the Board for appellate review.  


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate his claims, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that, despite the fact that this file was in 
the possession of the RO until November 2002, the RO did not 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claims.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of the aforementioned, the case is, once again, 
REMANDED for the following action:


1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2000, the date of the 
veteran's most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.  

3.  The RO should then review the 
veteran's claims for service connection 
for traumatic arthritis of the left 
ankle, (traumatic) arthritis of the feet, 
and peripheral neuropathy.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




